Citation Nr: 1034176	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to reinstatement of dependency and indemnity 
compensation (DIC) benefits as a remarried spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1960 to 
December 1963 and from January 1969 to September 1990.  He died 
in September 1990.  The appellant was married to the Veteran at 
the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a decision issued by the Regional Office (RO) 
in Winston-Salem, North Carolina, that denied the appellant's 
request for restoration of DIC benefits.

In July 2010, the appellant testified during a hearing before the 
undersigned Veterans Law Judge in Washington, D.C.; a transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The appellant was married to the Veteran at the time of his 
death in September 1990, and was subsequently awarded DIC 
benefits.

2.  The appellant remarried in December 1997 and has been married 
to the same spouse ever since.

3.  At the time of her remarriage, the appellant was under the 
age of 57 years.

4.  The appellant's DIC benefits were terminated at the time of 
her remarriage.

CONCLUSION OF LAW

The appellant is not eligible for reinstatement of DIC benefits 
as the remarried widow of a Veteran as a matter of law.  38 
U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.50, 
3.55 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

In connection with the claim on appeal, the appellant and her 
representative have been notified of the reasons for the denial 
of the claim, and have been afforded the opportunity to present 
evidence and argument with respect to the claim.  The Board finds 
that these actions are sufficient to satisfy any duties to notify 
and assist owed the appellant.  As will be explained below, the 
claim lacks legal merit. As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist imposed 
by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II.  Analysis

The relevant facts in this case are not in dispute.  The 
appellant was born in August 1946.  She was married to the 
Veteran at the time of his death in September 1990.  Thereafter, 
the appellant applied for and was awarded DIC benefits effective 
October 1990.

In December 1997, the appellant notified the RO that she had 
remarried D.W.B. on December 26, 1997, wherein her DIC benefits 
were terminated.  She remains remarried to D.W.B. 

Dependency and indemnity compensation is a payment which is made 
by the VA under certain circumstances to a surviving spouse, 
child, or parent.  38 U.S.C.A. §§ 101(3), (14), 1310 (West 2002); 
38 C.F.R. § 3.5(a)(1) (2009).  Such benefits are predicated, in 
part, on the claimant being a "surviving spouse," or eligible 
"child," or eligible "parent."  Generally, a surviving spouse 
means a person of the opposite sex who was legally married to the 
Veteran at the time of his death, and has not since remarried.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Exceptions to the 
remarriage bar include a voiding or annulment of remarriage.  See 
38 U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 3.55(a)(1).

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the remarriage 
bar for surviving spouse benefits stating that the remarriage 
after age 57 of the surviving spouse of a Veteran shall not bar 
the furnishing of specified benefits, such as DIC, to such person 
as the surviving spouse of the Veteran.  Pub. L. No 108-183, 117 
Stat. 2653 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  VA's 
regulations have been amended to reflect this statutory change 
stating that the remarriage of a surviving spouse after the age 
of 57 shall not bar the furnishing of benefits relating to DIC 
compensation under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 (May 
19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

Thus, the law as it stands currently authorizes DIC benefits for 
surviving spouses who are currently remarried, but only if they 
remarried after the age of 57.  The Board's function is to apply 
the law, as it stands, to the facts of a particular case.  The 
legislative history is only important if the law is ambiguous on 
some point; here, the law clearly authorizes benefits only with 
the stated age limitations.

Here, as mentioned above, the record reflects and the appellant 
does not dispute that she was under age 57 at the time of her 
remarriage in December 1997.  The Board acknowledges that had she 
been 57 when her remarriage had taken place she would be entitled 
to reinstatement of DIC benefits under the current law, and 
understands that at least part of her current frustration is 
based on the seemingly arbitrary age cut-off.  The Board is 
sympathetic to the appellant's arguments, but, unfortunately, is 
unable to provide a legal remedy, as the law is clearly stated.

The Board can only determine whether the appellant meets all of 
the requirements of the benefit being sought and, if she is not 
entitled to the benefit as specified by the statutes enacted by 
Congress and VA's implementing regulations, the benefit cannot be 
awarded regardless of the circumstances.  Therefore, in this 
case, since the appellant's claim fails because of absence of 
legal merit or lack of entitlement under the law, the claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).   


ORDER

Entitlement to reinstatement of DIC benefits as a remarried 
spouse is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


